Citation Nr: 1443331	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  06-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent for coronary artery disease prior to June 13, 2007.

2.  Entitlement to an increased rating greater than 60 percent for coronary artery disease on and after June 13, 2007.

3.  Entitlement to an initial evaluation greater than 20 percent for peripheral neuropathy of the left lower extremity prior to June 13, 2007.

4.  Entitlement to an increased rating greater than 40 percent for peripheral neuropathy of the left lower extremity on and after June 13, 2007.

5.  Entitlement to an initial evaluation greater than 20 percent for peripheral neuropathy of the right lower extremity prior to June 13, 2007.

6.  Entitlement to an increased evaluation greater than 40 percent for peripheral neuropathy of the right lower extremity on and after June 13, 2007.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and March 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In support of his claims, the Veteran requested that the RO obtain private treatment records from Doylestown Hospital.  In October 2009, the RO sent the hospital a request for the Veteran's records.  The claims file does not reflect a response from Doylestown Hospital after the October 2009 letter.  In February 2010, the RO sent a follow-up request to Doylestown Hospital, again requesting that the Veteran's private treatment records be furnished for consideration.  That same month, Doylestown Hospital responded, stating that the records were faxed to VA in October 2009.  Although Doylestown Hospital stated that the requested private treatment records were provided, review of the claims file does not reflect that they have been associated with the claims file.  As such, the RO should again contact Doylestown Hospital and advise them that the records were not received, and again request that Doylestown Hospital provide the Veteran's treatment records, as requested.  If necessary, an updated authorization should be obtained from the Veteran before contacting the hospital.

Additionally, the Veteran's claims file reflects that he is receiving disability benefits from the Social Security Administration (SSA).  However, as the records in the file do not indicate the disability upon which the SSA benefits are based, it is unclear whether the records may be pertinent to the Veteran's claim.  Records held by the SSA may help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  As the SSA records may be relevant to the Veteran's claims, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Last, review of the Veteran's claims file reflects that the most recent VA examination addressing his coronary artery disease with peripheral neuropathy of the bilateral lower extremities was conducted in June 2007.  The medical evidence of record reflects that the Veteran's symptoms have likely worsened since that time.  As the most recent VA examination addressing the severity of the Veteran's coronary artery disease and peripheral neuropathy is over 7 years old, and the current medical evidence of record no longer reflects the current severity of the Veteran's disabilities, the RO should obtain all updated VA treatment records and should provide the Veteran with new VA examinations addressing the current severity of his coronary artery disease and peripheral neuropathy of the bilateral lower extremities.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining all required authorizations, advise Doylestown Hospital that the Veteran's records which were reportedly faxed in October 2009 were not received by VA, and again request that the Veteran's private treatment records be furnished.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

2.  Obtain all treatment records from the VA Medical Center in Philadelphia, Pennsylvania and all associated outpatient clinics dated from July 2013 to the present.  All attempts to obtain these records must be documented in the claims file.

3.  Contact SSA and request a copy of all materials, to include medical records, related to the Veteran's SSA benefits.  Once obtained, associate these records with the claims file.  If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims file.

4.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected coronary artery disease.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Codes 7005 (2013). 

5.  Obtain a VA examination to determine the current severity of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner must state the current severity of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities, and report whether the neuropathy is best characterized as "mild," "moderate," "moderately severe," or "severe."  The examiner must provide supporting explanation and rationale for all opinions expressed.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



